OPINION OF THE COURT
Per Curiam.
On June 4, 2010, the respondent pleaded guilty before the Honorable Francis Ricigliano, in County Court, Nassau County, *31to grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony. He executed a waiver of indictment and consented to be prosecuted by superior court information. As revealed in the plea minutes, between April 18, 2008 and June 11, 2008, the respondent stole currency in excess of $50,000 from Alfonso Miranda. He was sentenced to a determinate term of imprisonment of 30 days, five years’ probation, restitution in the amount of $104,108, and a DNA fee of $50.
Due to his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) is granted to reflect the respondent’s disbarment as of June 4, 2010.
Prudenti, P.J., Mastro, Rivera, Skelos and Helen, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Craig Steven Heller, is disbarred, effective June 4, 2010, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Craig Steven Heller, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Craig Steven Heller, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Craig Steven Heller, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).